


Exhibit 10(a)

 

CBS SUPPLEMENTAL EXECUTIVE RETIREMENT PLAN

 

PART B - AMENDMENT AND RESTATEMENT AS OF JULY 1, 2010

 

1.            Purpose.  The purpose of this Supplemental Executive Retirement
Plan (“the Plan”) (combining the former CBS Supplemental Executive Retirement
Plan, SERP #2 and CBS Excess Benefit Plan) is to provide to certain key
employees of CBS Corporation (“CBS”) a benefit supplemental to those retirement
or termination benefits which they are entitled to receive under the CBS Pension
Plan Document component of the CBS Combined Pension Plan (the “CBS Pension
Plan”) or the Cash Balance Plan Document component of the CBS Combined Pension
Plan (the “CBS Cash Balance Plan”) and to benefit CBS by making it more
attractive to such employees to remain with CBS. The Plan was previously amended
and restated effective April 1, 1999.

 

2.            2009 Amendment and Restatement and Grandfathered Status of
Benefits Accrued Prior to January 1, 2005.  The Plan is hereby again amended and
restated effective as of January 1, 2009 by the adoption of Part B of the Plan,
as set forth herein. Part A of the Plan, consisting of the original Plan and the
amendments made prior to October 3, 2004, applies to a Participant’s benefit or
any portion thereof that is considered to have been Deferred under the Plan
prior to January 1, 2005 (the “Section 409A Grandfathered Benefit”), in
accordance with the terms of those documents in effect from time to time prior
to October 3, 2004. The Section 409A Grandfathered Benefit shall continue to be
governed by the law applicable to nonqualified deferred compensation prior to
the codification of Code Section 409A. The provisions of this Part B shall apply
to any portion of a Participant’s benefit that is considered to have been
Deferred on or after January 1, 2005. This Part B of the Plan is intended to
meet all of the requirements of Code Section 409A, so that Participants will be
eligible to defer the receipt of, and the liability for the federal income tax
with respect to, certain items of compensation from one year to a later year in
accordance with the provisions of applicable law and the provisions of the Plan.
With respect to the period commencing January 1, 2005 and ending December 31,
2008 and with respect to the portion of a Participant’s benefit that is
considered to have been Deferred during the 2005, 2006, 2007 or 2008 calendar
year, the Plan was administered in accordance with a reasonable, good faith
interpretation of Code Section 409A, Treasury Regulations, Notices and other
guidance issued thereunder, and such interpretation shall govern the rights of a
Participant with respect to that period of time.

 

3.            Definitions.  Unless the context clearly indicates otherwise, the
following terms when used in this Plan with initial capital letters shall have
the following meanings:

 

A.           The term “Actuarial Equivalent” or “Actuarially Equivalent” means,
with respect to a Plan Benefit, or any portion thereof, an amount of equivalent
value determined on such actuarial basis as the Committee, in its sole

 

--------------------------------------------------------------------------------


 

discretion, shall determine is reasonable and appropriate and which shall be
applied by the Committee in a uniform and consistent manner.

 

B.           The term “Aggregate Benefit” has the meaning provided in
Section 6.D.

 

C.           The term “Beneficiary” means the beneficiary designated under this
Plan to receive benefits upon the death of the Participant. A Participant’s
Beneficiary will be determined pursuant to the terms of the Qualified Plan in
which he participates, as in effect on his Benefit Commencement Date under this
Plan.

 

D.           “Benefit Commencement Date” means, except as provided below, the
first day of the month immediately following the later of (i) the Participant’s
Separation from Service, and (ii) the Participant’s attainment of age 55. In the
event a Participant makes a Subsequent Payment Election, the Benefit
Commencement Date shall be the first day of the month coinciding with or next
following the date upon which the Participant has elected to have payment of his
Post-2004 Plan Benefit commence.

 

E.            The term “CBS” has the meaning provided in Section 1.

 

F.           The term “CBS Cash Balance Plan” means the CBS Cash Balance Plan
Document component of the CBS Combined Pension Plan, as in effect on January 1,
2005 and as may be amended from time to time thereafter.

 

G.           The term “CBS Pension Plan” means the CBS Pension Plan Document
component of the CBS Combined Pension Plan, as in effect on January 1, 2005 and
as may be amended from time to time thereafter.

 

H.           The term “Code” means the Internal Revenue Code of 1986, as
amended.

 

I.             The term “Committee” means the CBS Retirement Committee or any
successor thereto.

 

J.            The term “Continuous Employment Period” has the meaning provided
in the CBS Pension Plan.

 

K.           The term “Deferred” means that an amount is considered to be
deferred within the meaning of Treasury Regulations Sections 1.409A-6(a)(2) and
1.409A-6(a)(3).

 

L.            The term “Employee” means an employee of the Employer.

 

- 2 -

--------------------------------------------------------------------------------


 

M.         The term “Employer” means CBS and its subsidiaries and affiliates.

 

N.          The term “Highly Compensated Employee” has the meaning provided in
the CBS Pension Plan.

 

O.          The term Joint and Survivor Annuity means one of the Optional Forms
of payment defined in Section 6.C.(iv) thru Section 6.C.(vi).

 

P.            The term “Life Annuity” means the Optional Form described in
Section 6.C.(i).

 

Q.          The term “Normal Retirement Date” has the meaning given such term
under the Qualified Plan, effective January 1, 2005.

 

R.           The term “Optional Forms” has the meaning provided in Section 6.C.

 

S.            The term “Other Death Benefit” has the meaning provided in
Section 6.F.

 

T.            The term “Participant” has the meaning provided in Section 4.

 

U.           The term “Plan” means the CBS Supplemental Executive Retirement
Plan, as in effect from time to time. Part A of the Plan, which is attached
hereto and made a part hereof, shall apply to any portion of a Participant’s
Plan Benefit that was Deferred prior to January 1, 2005. Part B of the Plan is
set forth herein and shall apply to any portion of a Participant’s Plan Benefit
that is Deferred on or after January 1, 2005.  Certain provisions of this Part B
apply as of certain earlier effective dates as specified herein.

 

V.           The term “Plan Benefit” has the meaning provided in Section 5.

 

W.          The term “Post-2004 Plan Benefit” means any portion of a
Participant’s Plan Benefit that was Deferred after December 31, 2004.

 

X.           The term “Pre-Retirement Death Benefit” means the benefit described
in Section 6.F(i).

 

Y.           The term “Qualified Plan” means the CBS Pension Plan or the CBS
Cash Balance Plan, as applicable.

 

Z.            The term “Section 409A Grandfathered Benefit” has the meaning
provided in Section 2.

 

- 3 -

--------------------------------------------------------------------------------


 

AA.       The term “Separation from Service” means the condition that exists
when an Employee who is a Participant in the Plan and the Employer reasonably
anticipate that no further services will be performed after a certain date or
that the level of bona fide services that the Employee will perform after such
date (whether as an Employee or an independent contractor) would permanently
decrease to no more than 20% of the average level of bona fide services
performed (whether as an Employee or an independent contractor) over the
immediately preceding 36-month period (or the full period of services to the
Employer if the Employee has been providing services to the Employer for less
than 36 months). For purposes of this Section 3.AA, for periods during which an
Employee is on a paid bona fide leave of absence and has not otherwise
experienced a Separation from Service, the Employee is treated as providing bona
fide services at the level equal to the level of services that the Employee
would have been required to perform to receive the compensation paid with
respect to such leave of absence. Periods during which an Employee is on an
unpaid bona fide leave of absence and has not otherwise experienced a Separation
from Service are disregarded for purposes of this Section 3.AA (including for
purposes of determining the applicable 36-month (or shorter) period). For
purposes of this Section 3.AA, the Employer shall be considered to include all
members of the controlled group of corporations which includes the Company;
provided, however, that in applying Code Section 414(b), the phrase “at least 50
percent” shall be substituted for “at least 80 percent”; and in applying Code
Section 414(c), the phrase “at least 50 percent” shall be used instead of the
phrase “at least 80 percent.” Separation from Service shall be determined on the
basis of the modifications described in Treasury Regulation
Section 1.409A-l(h)(3) (or any successor regulation) as defined in Code
Section 409A and the regulations or other guidance issued thereunder.

 

BB.        The term “Subsequent Payment Election” has the meaning provided in
Section 6.B.

 

CC.       The term “Transition Election” means a Participant’s election made on
or before December 31, 2008 in accordance with IRS Notice 2007-86 and other
applicable guidance under Code Section 409A to designate the time at which the
Participant’s Plan Benefit will commence.

 

4.            Eligibility.

 

A.           The persons eligible to participate in the Plan (“Participants”)
are those employees of CBS and its subsidiaries who are designated by the
Committee, and whose benefit under the Qualified Plan is limited by reason of
the limitation on benefits or compensation which may be taken into account under
Code Section 415, or under Code Section 401(a)(17), or under any successor
provisions.

 

- 4 -

--------------------------------------------------------------------------------


 

B.           Effective April 1, 1999, notwithstanding any other provision of the
Plan to the contrary, no person who is hired or rehired after March 31, 1999
shall thereafter participate in or accrue any benefit under the Plan.

 

C.           Certain Transfers on and after January 1, 2006. Notwithstanding the
foregoing, effective July 1, 2010, an Employee who transferred on and after
January 1, 2006 from one division of the Company or a subsidiary thereof to
another division of the Company or a subsidiary thereof and was accruing benefit
accrual service under the Qualified Plan on such date, will continue to
participate in the Plan subsequent to any such transfer or transfers subject to
satisfaction of the Plan’s eligibility requirements, provided that, if such
transfer of employment occurred before July 1, 2010, such Employee was also
continuously employed without interruption by the Company or a subsidiary
thereof from January 1, 2006 through July 1, 2010.

 

Notwithstanding the foregoing, a Participant in this Plan who commences
participation in the CBS Retirement Plan on August 15, 2010, shall cease to
accrue benefits under this Plan after August 14, 2010.

 

5.            Computation of Benefit.

 

A.           The benefit payable to a Participant under the Plan (the “Plan
Benefit”) shall be equal to the excess, if any, of (A) the Participant’s benefit
under the Qualified Plan determined by disregarding the benefit or compensation
limitation otherwise imposed by Code Sections 415 and 401(a)(17), or any
successor provisions (determined as of the Benefit Commencement Date of the
Post-2004 Plan Benefit, regardless of the actual commencement date of said
benefit), over (B) the Participant’s benefit payable under the Qualified Plan
(determined as of the Benefit Commencement Date of the Post-2004 Plan Benefit,
regardless of the actual commencement date of said benefit), taking into account
such benefit or compensation limitations, and for Participants of the CBS
Pension Plan only, disregarding such Participant’s status as a Highly
Compensated Employee during any calendar year after December 31, 2000. The Plan
Benefit shall be computed in accordance with the foregoing using the normal form
of payment under the Qualified Plan with the objective that a Participant should
receive under the Qualified Plan and this Plan the total amount which would
otherwise have been payable to such Participant solely from the Qualified Plan
had the referenced Code Sections and Highly Compensated Employee status, as
applicable, not limited his benefit payments from the Qualified Plan.

 

B.           The Plan Benefit of any Employee transferred during the period
January 1, 2006 through June 30, 2010 who is retroactively deemed eligible to
participate in this Plan pursuant to Section 4.C shall be determined considering
any retroactive service credited under the Qualified Plan for the period
beginning on the date of the initial transfer through June 30, 2010 and shall be
calculated thereafter as provided under the Plan.

 

- 5 -

--------------------------------------------------------------------------------


 

C.           For purposes of clarity, a Participant’s Section 409A Grandfathered
Benefit shall be paid to the Participant at the same time and in the same form
as the Participant’s benefit under the Qualified Plan is paid. The Participant’s
Post-2004 Plan Benefit will be calculated as follows:

 

(i)            If the Participant’s Post-2004 Plan Benefit is payable at the
same time as the benefits described in the first sentence of this Section 5.C,
the Participant’s total Plan Benefit shall be determined as provided in Sections
5.A and 5.B above. The Participant’s Post-2004 Plan Benefit shall be equal to
the Participant’s total Plan Benefit, less the Participant’s Section 409A
Grandfathered Benefit (but not less than zero).

 

(ii)           If the Participant’s Post-2004 Plan Benefit is not paid at the
same time as the benefits described in the first sentence of this Section 5.C,
the amount payable to the Participant as his Post-2004 Plan Benefit pursuant to
this Part B of the Plan shall be equal to the Participant’s total Plan Benefit
determined as provided in Sections 5.A and 5.B above, less the Participant’s
Section 409A Grandfathered Benefit (but not less than zero), subject to the
following additional criteria. Both the Participant’s total Plan Benefit and
Section 409A Grandfathered Benefit shall be determined as of the Benefit
Commencement Date of the Participant’s Post-2004 Plan Benefit, regardless of the
actual commencement date of the Participant’s said benefits.

 

D.           In no event shall a Participant’s annual compensation in excess of
$550,000 be taken into account for the purpose of determining the amount of any
benefit under the Plan; provided, however, that this Section 5.D. shall not
apply to compensation earned in any calendar year ending prior to January 1,
1999.

 

6.            Payment of Plan Benefit.

 

A.           Time of Payment.

 

(i)            General.  Subject to Subsections B, E and F of this Section 6,
and except as provided in a Participant’s Transition Election, the Post-2004
Plan Benefit payable to a Participant shall commence as of the Participant’s
Benefit Commencement Date, provided that the first payment may be made up to 90
days after the later of (a) the Participant’s 55th birthday, and (b) the
Participant’s Separation from Service. If the first payment is made after the
Participant’s Benefit Commencement Date, such first payment shall include any
monthly payments that were due prior to such first payment. Except as provided
in Subsection B or a Participant’s Transition Election, a Participant shall not
have the right to designate the tax year in which such Post-2004 Plan Benefits
are payable.

 

- 6 -

--------------------------------------------------------------------------------


 

(ii)           Special Rule for Separations Prior to January 1, 2009.  Subject
to Subsections B, E and F of this Section 6, and except as provided in a
Participant’s Transition Election, if a Participant who experienced a Separation
from Service prior to January 1, 2009, has not reached age 55 prior to
January 1, 2009 and has not commenced the payment of his Plan Benefit prior to
January 1, 2009, the Benefit Commencement Date of his Post-2004 Plan Benefit
shall be his 55th birthday and the first payment shall be made within 90 days of
his Benefit Commencement Date. Subject to Subsections B, E and F of this
Section 6, and except as provided in a Participant’s Transition Election, if a
Participant who experienced a Separation from Service prior to January 1, 2009,
has not commenced the payment of his Plan Benefit prior to January 1, 2009, but
has reached age 55 prior to January 1, 2009, the Benefit Commencement Date of
the Post-2004 Plan Benefit payable to such Participant shall be July 1, 2010 and
the first payment shall be made within 90 days of his Benefit Commencement Date.
If the first payment under this Section 6.A(ii) is made after the Participant’s
Benefit Commencement Date, such first payment shall include any monthly payments
that were due prior to such first payment.

 

B.           Subsequent Payment Election.  A Participant may elect, on a written
form (a “Subsequent Payment Election”) acceptable to the Committee, to change
the time that Post-2004 Plan Benefit payments are to commence pursuant to
Subsection A of this Section 6, provided that any such election shall comply
with the requirements of Treasury Regulations Section 1.409A-2(b). Any
Subsequent Payment Election that satisfies the preceding requirements shall be
irrevocable when made but may be superseded by one (but not more than one)
Subsequent Payment Election that satisfies the requirements set forth above.

 

C.           Form of Payment.  The normal form of Post-2004 Plan Benefit payable
to a Participant on his Benefit Commencement Date will be a Life Annuity (as
described below). In lieu of receiving the Post-2004 Plan Benefit in the normal
form, at any time prior to his Benefit Commencement Date, a Participant may
elect, on a written form acceptable to the Committee, to receive his or her
Post-2004 Plan Benefit in any one of the following forms (the “Optional Forms”),
each of which are Actuarially Equivalent to the Life Annuity:

 

(i)            Life Annuity - a monthly benefit is paid to the Participant
during his or her lifetime with no payment made after the Participant’s death.

 

(ii)           10-Year Certain Annuity Option - a reduced monthly benefit is
paid to the Participant during his or her lifetime. If the Participant dies
within the first 10 years of payment, the reduced benefit will continue to the
Participant’s Beneficiary for the remainder of the 10-year term.

 

- 7 -

--------------------------------------------------------------------------------


 

(iii)          15-Year Certain Annuity Option - a reduced monthly benefit is
paid to the Participant during his or her lifetime. If the Participant dies
within the first 15 years of payment, the reduced benefit will continue to the
Participant’s Beneficiary for the remainder of the 15-year term.

 

(iv)         Joint and 50% Survivor Annuity Option - a reduced monthly benefit
is paid to the Participant during his or her lifetime. Following the
Participant’s death, a joint annuitant selected by the Participant will receive
monthly benefits equal to 50% of the monthly benefit that was payable to the
Participant for the remainder of the joint annuitant’s lifetime.

 

(v)          Joint and 75% Survivor Annuity Option - a reduced monthly benefit
is paid to the Participant during his or her lifetime. Following the
Participant’s death, a joint annuitant selected by the Participant will receive
monthly benefits equal to 75% of the monthly benefit that was payable to the
Participant for the remainder of the joint annuitant’s lifetime.

 

(vi)         Joint and 100% Survivor Annuity Option - a reduced monthly benefit
is paid to the Participant during his or her lifetime. Following the
Participant’s death, a joint annuitant selected by the Participant will receive
monthly benefits equal to 100% of the monthly benefit that was payable to the
Participant for the remainder of the joint annuitant’s lifetime.

 

If a Participant elects an Optional Form that provides for payments to a joint
annuitant or Beneficiary, such joint annuitant or Beneficiary shall be
designated at the time the Participant elects such Optional Form.

 

D.           Small Payment Cash-Out.  Notwithstanding any provision of the Plan
to the contrary but subject to Section 6.E, if on a Participant’s Benefit
Commencement Date, the Actuarially Equivalent lump sum present value of the
Participant’s Post-2004 Plan Benefit and the Participant’s post-2004 benefits
under any other plans with respect to which deferrals of compensation are
treated as having been Deferred under a single nonqualified deferred
compensation plan with the Plan under Treasury Regulation
Section 1.409A-l(c)(2) (the “Aggregate Benefit”) is less than $10,000, the
Participant’s entire Aggregate Benefit will be paid in such lump sum on the date
the Participant’s Post-2004 Plan Benefit was otherwise scheduled to commence.

 

E.            Delayed Payments for Specified Employees.  Notwithstanding any
provision of this Plan to the contrary, if a Participant is a “specified
employee,” determined pursuant to procedures adopted by CBS in compliance with
Code Section 409A, on the date the Participant incurs a Separation from Service
and if

 

- 8 -

--------------------------------------------------------------------------------


 

any portion of the payments or benefits to be received by the Participant upon
Separation from Service would constitute a “deferral of compensation” subject to
Code Section 409A, then to the extent necessary to comply with Code
Section 409A, amounts that would otherwise be payable pursuant to this Plan
during the six-month period immediately following the Participant’s Separation
from Service will instead be paid on the earlier of (i) the first business day
of the seventh calendar month after the date of the Participant’s Separation
from Service, or (ii) the Participant’s death. Any benefit payments delayed
because of the preceding sentence shall be paid in a lump sum on the date
described in the preceding sentence. Any benefit payments that are scheduled to
be paid more than six months after such Participant’s Separation from Service
shall not be delayed and shall be paid in accordance with the schedule
prescribed by Subsections A and B of this Section 6.

 

F.            Payments Upon Death.

 

(i)            Prior to Benefit Commencement Date.  In the event that a
Participant dies prior to his Benefit Commencement Date, a benefit (the
“Pre-Retirement Death Benefit”) will be payable to his Beneficiary pursuant to
the following provisions of this clause (i).

 

(A)         Amount of Pre-Retirement Death Benefit.  The Pre-Retirement Death
Benefit payable to the Beneficiary will be the benefit that would have been
payable to the Participant under the Plan had the Participant retired on his
date of death. The Pre-Retirement Death Benefit for a Participant of the CBS
Pension Plan who dies prior to age 55 and whose Continuous Employment Period on
the date of his death shall be five or more years but less than ten years, will
be equal to the benefit payable at his Normal Retirement Date, modified as
follows:

 

(1)          unreduced between the date he would have attained age 62 and his
Normal Retirement Date, if he had lived to such points in time;

 

(2)          reduced at the rate of 4% for each year in the period between the
date he would have attained age 55 and the date he would have attained age 62,
if he had lived to such points in time; and

 

(3)          reduced on the basis of Actuarially Equivalent factors for each
year in the period between the date of his death and the date he would have
attained age 55, if he had lived to such point in time.

 

- 9 -

--------------------------------------------------------------------------------


 

(B)         Time and Form of Payment.  The Pre-Retirement Death Benefit shall be
paid to the Participant’s Beneficiary in an Actuarially Equivalent single lump
sum payment within 90 days after the date of the Participant’s death.

 

(ii)           On or After Benefit Commencement Date.  In the event a
Participant dies on or after the Benefit Commencement Date of his or her
Post-2004 Plan Benefit, Post-2004 Plan Benefits shall continue to a joint
annuitant or Beneficiary only if provided pursuant to the Optional Form under
which the Participant was receiving benefit payments in accordance with this
Section 6; provided, however, that if the Participant’s Beneficiary is a trust,
the present value of any Post-2004 Plan Benefits required to be paid to the
Beneficiary following the Participant’s death pursuant to the Optional
Form under which the Participant was receiving benefit payments in accordance
with this Section 6 shall be paid to the trust in a single lump sum payment
within 90 days after the Participant’s date of death.

 

(iii)          Other Death Benefits.  The following death benefits apply to CBS
Cash Balance Plan Participants:

 

(A)         If the Participant has elected to receive payment of his Post-2004
Plan Benefits in the form of a Life Annuity and he dies on or after his Benefit
Commencement Date but before total payments have been made to the Participant
that equal the product of (i) 60 multiplied by (ii) the Participant’s monthly
benefit, the balance of said total payments will be payable in a single lump sum
payment within 90 days after the Participant’s date of death.

 

(B)         If the Participant has elected to receive payment of his Post-2004
Plan Benefits in the form of a Joint and Survivor Annuity and both he and his
joint annuitant die on or after the Benefit Commencement Date but before total
payments have been made to the Participant and/or his joint annuitant that equal
the product of (i) 60 multiplied by (ii) the monthly benefit the Participant
would have received if he had elected to receive his Post-2004 Plan Benefit in
the form of a Life Annuity, the balance of said total payments will be payable
to the Participant’s Beneficiary in a single lump sum payment within 90 days
after the later of the Participant’s or his joint annuitant’s date of death.

 

7.            Nonforfeiture of Benefit.  The amount of the benefit accrued under
the Plan by any Participant immediately before any (i) withdrawal of approval as
a Participant which was previously granted under Section 4 hereof, or
(ii) termination or

 

- 10 -

--------------------------------------------------------------------------------


 

amendment pursuant to Section 10 hereof shall not be reduced by reason of any
such event.

 

8.            Nonassignability of Benefits.  Except as otherwise required by
law, neither any benefit payable hereunder nor the right to receive any future
benefit under this Plan may be anticipated, alienated, sold, transferred,
assigned, pledged, encumbered, or subjected to any charge or legal process, and
if any attempt is made to do so, or a person eligible for any benefits under
this Plan becomes bankrupt, the interest under this Plan of the person affected
may be terminated by the Committee which, in its sole discretion, may cause the
same to be held or applied for the benefit of one or more of the dependents of
such person or make any other disposition of such benefits that it deems
appropriate.

 

9.            Funding.  The Plan shall be maintained as an unfunded plan which
is not intended to meet the qualification requirements of Code Section 401.
Establishment of the Plan will not create, in favor of any Participant, any
right or lien in or against any of the assets of CBS. Payments under the Plan
shall be made in cash from the general funds of CBS and no special or separate
fund shall be established and no segregation of assets shall be made to assure
the payment of benefits hereunder. Nothing in this Plan, and no action taken
pursuant to its provisions, shall create or be construed to create a trust of
any kind, or a fiduciary relationship, between CBS and any Participant or any
other person, and CBS’s promise to make payments hereunder shall at all times
remain unfunded as to any Participant.

 

10.         Termination; Amendment.  CBS may, at any time, by resolution of its
Board of Directors, terminate or amend the Plan in such respects as it shall
deem advisable, provided, however, that except to the extent required to comply
with any changes in applicable law (including Code Section 409A), Part A of this
Plan may not be suspended, amended, otherwise modified, or terminated without
the consent of each affected Participant who had attained age 55 at the
“Effective Time,” as such term is defined under the Agreement and Plan of Merger
among Westinghouse Electric Corporation, Group W Acquisition Corp. and CBS Inc.
Notwithstanding anything in the Plan to the contrary, in the event of a
termination of the Plan, the Committee, in its sole and absolute discretion,
shall have the right to change the time and form of distribution of
Participants’ Post-2004 Plan Benefits, including requiring that the Actuarial
Equivalent of Post-2004 Plan Benefits be immediately distributed in the form of
a lump sum payment; provided, however, that no such change in the time or form
of payment shall cause the Plan to fail to comply with Section 6.E above with
respect to specified employees, or to fail to comply with the requirements of
Code Section 409A.

 

11.         Operation and Administration.  The Plan shall be administered by the
Committee. The Committee shall have the authority, in its absolute discretion,
to exclude from the coverage of the Plan employees who would otherwise be
eligible to be Participants, and to include in the coverage of the Plan
employees who would not otherwise be eligible to be Participants. The
Committee’s decision in all matters

 

- 11 -

--------------------------------------------------------------------------------


 

involving the interpretation and application of the Plan shall be final and
binding. The Committee will establish such procedures and requirements, as it
shall deem necessary to administer the Plan.

 

12.         Applicable Law.  All questions pertaining to the construction,
validity, and effect of this Plan shall be determined in accordance with the
laws of the State of New York, to the extent not pre-empted by Federal law.

 

13.         Limitation of Rights.  This Plan is a voluntary undertaking on the
part of CBS. Neither the establishment of the Plan nor the payment of any
benefits hereunder, nor any action of CBS, the Committee, or its designee shall
be held or construed to be a contract of employment between CBS and any
Participant, or to confer upon any person any legal right to be continued in the
employ of CBS. CBS expressly reserves the right to discharge, discipline, or
otherwise terminate the employment of any Participant at any time. Participation
in this Plan gives no right or claim to any benefits beyond those which are
expressly provided herein and all rights and claims hereunder are limited as set
forth in this Plan.

 

14.         Severability.  In the event any provision of this Plan shall be held
illegal or invalid, or would serve to invalidate the Plan, that provision shall
be deemed to be null and void, and the Plan shall be construed as if it did not
contain that provision.

 

15.         Heading, Gender and Number.  The headings to the Articles and
Sections of this Plan are inserted for reference only, and are not to be taken
as limiting or extending the provisions hereof. Unless the context clearly
indicates to the contrary, in interpreting this Plan, the masculine shall
include the feminine, and the singular shall include the plural.

 

16.         Code Section 409A.  To the extent applicable, it is intended that
this Plan comply with the provisions of Code Section 409A. References to Code
Section 409A shall include any proposed, temporary or final regulation, or any
other guidance, promulgated with respect to such Section by the U.S. Department
of the Treasury or the Internal Revenue Service. This Plan shall be administered
and interpreted in a manner consistent with this intent. If any provision of
this Plan is susceptible of two interpretations, one of which results in the
compliance of the Plan with Code Section 409A and the applicable Treasury
Regulations, and one of which does not, then the provision shall be given the
interpretation that results in compliance with Code Section 409A and the
applicable Treasury Regulations. Notwithstanding the foregoing or any other
provision of this Plan to the contrary, neither CBS nor any of its subsidiaries
or affiliates shall be deemed to guarantee any particular tax result for any
Participant, spouse, or beneficiary with respect to any payments provided
hereunder.

 

- 12 -

--------------------------------------------------------------------------------
